Citation Nr: 1230997	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  07-20 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (claimed as depression) other than PTSD.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty from June 2004 to November 2005, including service in Iraq in support of Operation Enduring Freedom from November 2004 to October 2005.  Commendations and awards include a Combat Infantry Badge, a Global War on Terrorism Expeditionary Medal, and a Global War on Terrorism Service Medal.  The Veteran also served on active duty from June to October of 2007 in support of Operation Iraqi Freedom, and had periods of active duty for training and inactive duty for training in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In March 2009, the Board remanded the matter for VA treatment records, which were duly obtained and are in the claims file.  In May 2010, the Board remanded the matter for additional development, including notice to the Veteran of the evidence required to substantiate a claim for service connection based on aggravation of a pre-existing disorder, and for provision to the Veteran of a VA Compensation and Pension (C&P) examination.  The Veteran's claim was most recently before the Board in August 2011, wherein it was remanded for additional due process considerations and development, including another C&P examination.  The case was returned to the Board for appellate consideration.  The Board finds that there has been substantial compliance with the directives of all of the remands, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.



FINDING OF FACT

It is reasonably shown by the record that the Veteran has an acquired psychiatric disability other than PTSD that is related to his combat service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice or duty to assist omission is harmless.  Accordingly, the Board will address the merits of the claim.

Factual Background

The Veteran, who is a Persian Gulf War combat veteran, seeks service connection for an acquired psychiatric disorder, claimed as depression.  His DD-214 confirms that he served in Iraq in support of Operation Enduring Freedom from November 2004 to October 2005, and was awarded a Combat Infantryman Badge.

On November 7, 2005, the Veteran underwent a complete physical examination by a private family practitioner, Dr. E.S.  During the examination he complained of extreme tiredness, knee and back problems, poor appetite, decreased sexual desire, and difficulty with memory and concentration.  He denied any feelings of depression, thoughts of suicide, or seizures.  It was noted that he had recently returned from Iraq after an 11-month tour in the National Guards.  He stated that "over there" things were a little bit stressful.  The provider opined that the Veteran suffered from "multiple complaints" that "stem[med] from the fact that he just came back from Iraq and has been under a great deal of tension."  He also stated that although the Veteran denied feeling depressed, he recommended that the Veteran watch for signs of depression as he felt a lot of his sexual problems, poor appetite, and extreme tiredness were related to that.  

On November 28, 2005, the Veteran returned to Dr. E.S. "for a question of depression."  The doctor observed that the Veteran had good flow of thoughts and good eye contact.  Diagnosis was "depression after returning from Iraq."  The Veteran was started on psychotropic medication.  He was treated for the same in February 2006 and in May 2006, and medications were refilled in July 2006 and in August 2006.

A May 2006 post-deployment health assessment shows that the Veteran returned from an overseas theater on October 25, 2005.  He reported that his current state of general health was somewhat worse than before he deployed, and identified having various deployment-related conditions or concerns, including headaches, problems sleeping or still feeling tired after sleeping, difficulty remembering, increased irritability, and depression.  He further indicated that he had experienced an event that was so frightening, horrible, or upsetting that in the past month he had tried hard not to think about it or went out of his way to avoid stimulations that reminded him of it; was constantly on guard, watchful, or easily startled; and felt numb or detached from others, activities, or his surroundings.  He also stated that in the past month he had felt down, depressed, or hopeless almost every day, and more than half the days had little interest or pleasure in doing things.  He indicated interest in receiving information or assistance for a stress, emotional, or alcohol concern.  

A C&P psychiatric examination in August 2006 yielded no psychiatric diagnosis.  

On October 23, 2006, the Veteran presented to the Minneapolis VA Medical Center (VAMC) to establish himself as a new patient.  His medical conditions included depression.  In January 2007, the Veteran returned for follow-up with a physician.  Depression with possible PTSD was assessed, and the Veteran was continued on psychotropic medication.
 
In June 2007, the Veteran underwent a pre-deployment health assessment.  It was noted that he was taking psychotropic medication to control his depression.  
  
On October 3, 2007, the Veteran presented to the Minneapolis VAMC complaining of worsening depression with active suicidal ideation.  He stated that his worsening depression and suicidal ideation were due to his wife's announcement during his second deployment that she had been cheating on him and more recent request for a divorce; he said this news was a shock for him and a devastating blow.  He reported that his symptoms of depression included difficulty falling and staying asleep, decreased appetite, low energy, anhedonia, and some feelings of hopelessness, and noted that these were his baseline symptoms although they were more escalated now.  He also reported that he had been given a diagnosis of depression 2-3 years earlier, and that he had a history of positive suicidal ideation with fleeting thoughts of active suicidal ideation, although this was the most intense.  He also reported that a year earlier, he had 2-4 days of hypomanic symptoms that had not reoccurred.  Diagnosis, which was tendered by a doctor of osteopathy (resident of psychiatry), was depression, not otherwise specified, rule out PTSD.  The Veteran was discharged the next day.

In January 2008 and in July 2008, the Veteran was seen by his VA physicians who noted that he had an active problem of depression.  Among the various assessments made, the Veteran was noted to have chronic anxiety that was being treated with a low dosage of Lorazepam.  He reported being off Zoloft since his divorce and indicated that he was handling stress better.

A C&P psychiatric examination in October 2010 yielded no psychiatric diagnosis.  According to the examiner, while the Veteran did have some depressive symptoms, the criteria for a clinical diagnosis were not met.  

The Veteran was afforded another C&P psychiatric examination in September 2011 to specifically determine whether his psychiatric symptoms could be attributed to an undiagnosed illness from the Persian Gulf War.  During the examination, he complained of depressed mood, sleep impairment, mild memory loss, disturbance of motivation, inability to establish and/or maintain relationships, impaired impulse control, feelings of helplessness, and poor appetite.  In response to the requested opinion, the C&P examiner concluded that it was less likely than not that the Veteran's psychiatric complaints were related to an undiagnosed illness.  He noted that the Veteran had been evaluated several times over the past several years both for treatment purposes and for C&P purposes.  Although the C&P evaluations yielded no active psychiatric diagnoses, the examiner noted that the Veteran's treatment evaluations had yielded diagnoses of either an adjustment disorder or depressive disorder, not otherwise specified.  (The C&P examiner noted that in February 2011, a VA psychiatrist had given the Veteran a diagnosis of depressive disorder, not otherwise specified.)  The discrepancy between these evaluations, in the opinion of the September 2011 C&P examiner, was that the Veteran seemed to report differently to treatment evaluations than to C&P evaluations.  The examiner further stated that most of the  Veteran's psychiatric diagnoses appeared to be attributable to his negative life circumstances, especially during the few years after his deployments (and especially his marital strain).

Legal Criteria & Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In the case of a veteran who engaged in combat with the enemy, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in such service satisfactory lay or other evidence of service incurrence of such disease or injury if consistent with the circumstances, conditions, or hardships of such service notwithstanding the fact that there is no official record of such incurrence in such service, and to that end shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disorder also may be service connected if the evidence shows that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/ or third elements discussed above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

A critical initial question to be addressed in this claim is whether the Veteran has an acquired psychiatric disorder for which service connection may be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (In the absence of proof of a current chronic disability for which service connection is sought, there cannot be a valid claim of service connection).  The evidence includes the reports of C&P examinations conducted in August 2006 and in October 2010 wherein it was opined that while the Veteran had depressive symptoms, he did not meet the criteria for a clinical diagnosis of a psychiatric disability.  The evidence also includes VA and private treatment records showing that the Veteran has been given diagnoses of depression, chronic anxiety, an adjustment disorder, and a depressive disorder, not otherwise specified.  He has also been treated at various times with psychotropic medication.  In light of this conflicting information, the Board is reluctant to find that the Veteran does not have an acquired psychiatric disorder.  Significantly, the September 2011 C&P examiner provided the opinion that the Veteran's psychiatric complaints were less likely as not due to an undiagnosed illness, and explained that treatment evaluations had yielded psychiatric diagnoses (and therefore could not be considered an undiagnosed illness).

As the record is not entirely clear as to whether the Veteran has an acquired psychiatric disorder, and the conflicting opinions appear to be in relative equipoise, the Board has decided to resolve all reasonable doubt in the Veteran's favor (as the law requires in circumstances where the evidence is in equipoise), and concludes that the competent evidence of record reasonably supports a finding that the Veteran has an acquired psychiatric disorder (however diagnosed).  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a current disability in a service connection claim "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim").  Therefore, what he must still show to establish service connection for his acquired psychiatric disorder is that such disability is related to his service, to include combat service therein.  

On longitudinal review of the aforementioned evidence, the Board finds that the competent evidence of record reasonably supports the Veteran's claim that he has had an acquired psychiatric disorder ever since his combat service.  See 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 495-96.  In particular, the evidence shows that within a few weeks of the Veteran's return from deployment to Iraq (where he earned a Combat Infantryman Badge), he sought treatment for symptoms that were subsequently attributed to depression and treated with psychotropic medication.  Since those initial treatment sessions in November 2005, the Veteran has continued to complain of depressive symptoms and has on various occasions sought treatment for those symptoms.  He has also continued to take psychotropic medication to treat his symptoms.  On September 2011 C&P examination, it was the examiner's opinion that most of the Veteran's psychiatric diagnoses were attributable to his negative life circumstances, especially during the few years after his deployments (and especially his marital strain).  In this regard the Board finds it quite understandable how a returnee from a combat zone deployment may have had difficulty adjusting on his return, and especially when confronted with news that his wife had been cheating on him.  Given also that the Veteran is entitled to the relaxed evidentiary standards of 38 U.S.C.A. § 1154, the Board finds that service connection for a chronic acquired psychiatric disorder is warranted.


ORDER

Service connection for an acquired psychiatric disability other than PTSD is granted.


____________________________________________
A. ISHIZAWAR
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


